Title: To George Washington from Major General Adam Stephen, 22 April 1777
From: Stephen, Adam
To: Washington, George



Sir,
Newark April 22d 1777

By a person to be depended on Who left New york yesterday—a Brigade consisting of the 15th 17th not exceeding 700 men & he believes the 36th & 4th embarked on the 20th at Night & he Supposes Saild up the N. River yesterday Morng to destroy Genl McDougal. The rest of the Advices not So important, & not yet digested I refer at present, & am wt. great Respect Sr your most Obt

Adam Stephen

